 1
                                                                                JS-6
 2
 3
 4
 5
 6
 7
 8                                 UNITED STATES DISTRICT COURT
 9                                CENTRAL DISTRICT OF CALIFORNIA
10   ANTHONY BARKER,                               )        CASE NO. CV 17-7051-SVW (PJW)
                                                   )
11                         Plaintiff,              )
                                                   )        J U D G M E N T
12                  v.                             )
                                                   )
13   B. HALL, et al.,                              )
                                                   )
14                         Defendants.             )
                                                   )
15
16          Pursuant to the Order Granting Joint Stipulation For Voluntary
17   Dismissal With Prejudice,
18          IT IS ADJUDGED that the First Amended Complaint and entire
19   action is dismissed with prejudice.
20
            DATED:          April 18, 2019         .
21
22
23
                                                  STEPHEN
                                                   TEPHEN V.
                                                          V WILSON
24                                                UNITED STATES DISTRICT JUDGE
25
26
27
28   C:\Users\paulcruz\AppData\Local\Temp\notes95E17C\Judgment.wpd
